Cornell, J.
The notice of appeal which was served upon plaintiff, and filed with the justice, purports to be a notice of an appeal from a judgment rendered by a justice of the peace in a justice’s court, in the state of Minnesota, on the lltli day of September, A. D. 1879, in a cause between A. D. Pettingill, plaintiff, and Ignatius Donnelly, defendant, in favor of said plaintiff therein and against the defendant. The amount of the judgment is not stated, the name of the justice is not given, and nothing appears upon the face of the notice to indicate in what county or by which of the many courts of justices of the peace in the state the judgment complained of was rendered. The notice contains no reference by the aid of which this want of information can be supplied. A notice thus wholly defective in respect to the identification of the subject-matter of the appeal is ineffectual for any purpose. It cannot be helped by proof of any extrinsic facts showing the intention of the party, nor can the defect be cured by amendment, after the time for bringing the appeal has expired. The appeal to the district court was rightly dismissed for want of jurisdiction, and the decision of that court is affirmed.